Motion Granted; Order filed June 7, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00805-CR
                                    ____________

                      EDWARD BEALEFIELD, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1464575

                                      ORDER

      Appellant Edward Bealefield was convicted by a jury of “continuous sexual
abuse of a young child.” Tex. Penal Code Ann. § 21.02.The trial court’s judgment
erroneously listed the offense as aggravated sexual assault of a child under 14 years
of age. On February 29, 2016, appellant’s counsel filed a brief with a single issue:
the judgment should be modified to reflect that appellant was convicted of
continuous sexual abuse of a child. The State filed a brief in which it agrees that the
judgment contains an erroneous recitation and should be modified.
      Appellant filed a pro se motion in which he asks this court to strike appellant’s
brief and order counsel to file a brief addressing his conviction. The motion is
granted.

      Counsel has not raised issues addressing appellant’s conviction yet has not
followed the procedures of Anders v. California, 386 U.S. 738, 742–44 (1967). We
strike appellant’s brief filed February 29, 2016, and ORDER that appellant’s
counsel, David L. Garza, file a brief in this court on or before July 7, 2016, in
compliance with the appellate rules. Should counsel determine there are no legal
points arguable on their merits, then counsel must file a brief in accordance with the
Anders procedure.

                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.